HIRSCHBERG, J.
I concur with Mr. Justice HOOKER. The by-law which terminates the employment of a female teacher upon her marriage seems valid and reasonable, and no element of offense exists to justify the suggestion that she must be removed on charges. Referring to the case of Steinson v. Board of Education, 165 N. Y. 431, 59 N. E. 300 (s. c. 158 N. Y. 125, 52 N. E. 722), in the recent decision in Gunnison v. Board of Education, 68 N. E. 106, Judge O’Brien said at page 109 that it was therein “distinctly held that the legal relation between the board and the teacher is one of contract.” The relation between the parties being, therefore, for the purposes of this case, contractual, and not official, it would seem right that the contract should cease with the termination on the part of the teacher of the right to contract. While single her services belong to herself. When married they belong to her husband. Having voluntarily assumed a relation which gives to another the legal right to dispose of her time and labor, the teacher cannot complain of a regulation by which her independent contract is made to end when her power to contract independently ends, especially where the regulation is itself a part of the original contract. The marriage being admitted by the petitioner in these cases, no proof of the fact was required, and, as it appeared on the face of the papers that the relators’ employment had ceased, the applications for mandamus should have been denied. As, however, the relator Kate M. Murphy claims to have been reappointed subsequently to her marriage, which claim is disputed on the part of the appellant, it is proper that this fact should be tried by alternative writ, inasmuch as the by-laws provide for such reappointment in certain circumstances.
Order granting peremptory writ of mandamus reversed, and alternative writ directed to issue; costs to abide the event.
WOODWARD, J., concurs. GOODRICH, P. J., dissents.